             Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 1 of 12


                                                                                AVID’s mission is to close the achievement
                                                                                 gap by preparing all students for college
                                                                                readiness and success in a global society.




Dr. Sandy Husk
Chief Executive Officer        AVID Center’s Expert Witness Opinion Statement Regarding
Board of Directors
                               The Implementation of the AVID College Readiness System in
Dr. Matt Gianneschi                                      PCSSD
Board Chair/Treasurer

Nori Juba                      Purpose and Scope
Vice Chair
                                     The purpose of this document is twofold; 1) describe the intended purpose
Clarence Fields                for implementing the Advancement Via Individual Determination (AVID)
Secretary
                               College Readiness System (ACRS); and, 2) provide expert opinion and
Mary Catherine Swanson         evidence of efficacy regarding the use of the AVID model in support of several
Founder
                               Educational Goals outlined in the Education Plan for the Pulaski County
Josh Edelman
Dave Gordon
                               Special School District Desegregation Case Settlement.
Colonel Robert Gordon, Ret.          We will begin by providing background on the development and intended
Dr. Sandy Husk
Sue Levin
                               purpose of the ACRS followed by the prescribed implementation model. Next,
Dr. Monte Moses                we will describe AVID’s current footprint across the country, the number of
Dr. Lisette Nieves
Eligio Pimentel, Esq.          schools currently implementing AVID, and the number of teachers and students
Dr. Stephen Weber              positively impacted as a result. we will then describe AVID’s impact on a
AVID Center                    variety of outcome measures relevant to this case as documented in peer-
National Headquarters          reviewed journal articles, books, periodicals, and presentations. Last, we will
9797 Aero Drive
Suite 100                      offer a summary opinion as to the current status of the AVID implementation in
San Diego, CA 92123            the PCSSD, what can be reasonably expected in terms of teacher and student
Phone: 858.380.4800
Fax: 858.268.2265              impacts in the short and long term, and how AVID can help in meeting the
                               requirements of Plan 2000.
California and Hawaii Region
9797 Aero Drive
Suite 100                      What is AVID?
San Diego, CA 92123
Phone: 858.380.4800                  AVID was created in 1980 by an English teacher at Clairemont HS, in San
Fax: 858.268.2265              Diego, California. Her goal was to create a system that would ensure all
                               students, especially low-income, minority students not meeting their potential,
Central Region
11910 Greenville Avenue        be afforded access to support structures (i.e., adult advocates, study skills, and
Suite 300                      resources) necessary to successfully engage rigorous instruction. In other
Dallas, TX 75243
Phone: 972.591.2550            words, AVID is designed and intended to provide educators with the tools
Fax: 800.341.9487              necessary for establishing trusting relationships, ensuring open access to
Eastern Region
                               rigorous learning experiences, and developing academic skills, awareness of
605 East Robinson Street       post-secondary options, and agency in K-12 students. While initially designed
Suite 135
Orlando, FL 32801
                               as an elective course for grades nine through twelve, expansion to the middle
Phone: 407.450.7010            and elementary grades soon followed. Today, the ACRS spans grades
Fax: 407.425.2553
                               kindergarten through twelfth and is implemented as part of freshman orientation
Western Region
                               courses on college campuses across the nation.
5889 Greenwood Plaza Blvd.           The ACRS is unlike other college readiness programs in that it takes an
Suite 210
Greenwood Village, CO 80111    intentional, systemic approach to developing and activating student agency
Phone: 303.436.2200            (e.g., self-confidence, efficacy, and advocacy, etc.), building student success
Fax: 303.741.0135
                               skills (e.g., note-taking, organization, time-management, collaboration, etc.),
                               increasing student awareness of post-secondary options and opportunities, and
   www.avid.org



                                                                    A                        PCSSD19-05271
        Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 2 of 12


                                                                                            Page 2




providing professional learning to ensure rigorous instruction and academic supports are
available to all students. At the heart of every AVID experience is the notion that relationships
matter. Researchers have documented the impacts of positive student-teacher relationships in
areas such as: discipline, academic achievement, school engagement, and maintaining higher
grade point averages (Buyse, Verschueren, Verachtert, and Van Damme, 2009).

       When students have a positive teacher-student relationship, they adjust to school more
       easily, view school as a positive experience, exhibit fewer behavior difficulties, display
       better social skills, and demonstrate higher academic achievement (Buyse et al., 2009).

        Woven throughout AVID’s instructional strategies and philosophy are Culturally
Relevant Teaching (CRT) practices that help educators build authentic relationships, hold high
expectations, empower student voices, engender self-advocacy, and build on student assets.
When AVID is implemented with fidelity, one can expect positive shifts in student behavior such
as increased attendance, fewer disciplinary problems, and movement toward the closing of gaps
with respect to rigorous course completion, fulfilling college entrance requirements, high school
graduation rates, and college enrollment.

Implementing AVID
        Prior to implementing AVID, schools are required to send a group of teachers, the
principal, and for secondary schools, a counselor, and site coordinator (typically an onsite
teacher leader) to one of twelve AVID Summer Institutes where they are trained in the
implementation of the ACRS and the use of AVID’s WICOR* strategies. This multi-disciplinary
team of teacher leaders and administrator’s make-up the AVID Site Team and are ambassadors
in sharing and growing the AVID philosophy across campus by modeling the use of WICOR
strategies in their classrooms and leading by example. It is expected that all AVID schools will
continue sending additional teachers and administrators to AVID professional learning as part of
their commitment toward eliminating opportunity and achievement gaps and promoting college
and career readiness in all students.
        In addition, each AVID district is required to have at least one District Director (DD)
who works directly with AVID Center implementation support staff to coach, monitor, support,
and grow AVID schools within their district. The DD uses AVID’s Coaching and Certification
Instrument (CCI) to guide and monitor the implementation fidelity and growth at each AVID
school. Ratings collected using the CCI render a certification status that is issued by the AVID
Center ensuring that minimum implementation requirements have been achieved. As more
teachers on a campus are trained and using WICOR strategies in their classrooms, more students
in and outside the Elective are impacted, moving the site toward a schoolwide implementation.
        At the heart of all secondary AVID implementations is the AVID Elective class. Students
enrolled in the Elective are typically low-income, minority, under-achieving, first generation
college goers who have expressed a desire to go to college. A typical week in the Elective class
has students learning and practicing student success skills such as: collaboration, focused note-
taking, critical reading strategies, writing-to-learn techniques, and organizational skills (Monday

                                                                                  PCSSD19-05272
         Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 3 of 12

                                                                                            Page 3




and Wednesday); participating in Socratic tutorials (Tuesday and Thursday), and hosting guest
speakers or visiting local colleges (Friday). AVID students are expected to enroll in courses of
rigor (i.e., Algebra and honors in the 8th grade, AP, IB, or dual credit courses in HS) to not only
exercise the success strategies they’re learning but also to build academic self-efficacy, esteem,
and beliefs that they are capable of engaging and being successful in college-level courses.
         AVID elective students tend to form very close bonds with one another often referring to
their teacher and classmates as their “AVID Family”. Like a family, they don’t always agree and
don’t always like being around each other, but they come to know that their classmates have
their back and will support and be there for them when called upon. It is the building of this
social capital and the belief that someone truly cares about their success that promotes increased
attendance, decreased behavior problems, and accelerated academic achievement.

AVID’s Footprint
        AVID is currently implemented in more than 7,000 K-12 schools in 47 states across the
U.S., 62 colleges and universities, and schools in Department of Defense Education Activity
(DoDEA), Canada, and Australia. In 2018-19, AVID Center trained more than 80,000 educators
and impacted more than 2 million students. Of those students enrolled in AVID Elementary
classrooms or the AVID Elective class at the secondary level, 64% were low-income (eligible for
free or reduced/price lunch) representing the following ethnic categories: 22% Caucasian, 15%
Black/African American, 50% Hispanic, 5% Asian, and 7% other (AVID, 2018. Electronic
Database). Click AVID National Snapshot below for a more comprehensive overview.



  AVID National
Snapshot_ 2020.pdf


AVID’s Impact
        Researchers have been studying AVID for more than 30 years creating a rather large
repository of findings. We’ve organized this section to reflect the areas AVID can be expected to
most directly impact and support as outlined in PCSSD’s Plan 2000.

PCSSD’s Educational Goals – Plan 2000
  • To decrease the performance gap between white students and African American students
     through the systematic design, selection and implementation of intervention programs
     that provide affective remediation and or adaptation to individual or group needs

       The ACRS is unlike other college readiness programs in that it takes an intentional,
systemic approach to developing and activating student agency (e.g., self-confidence, efficacy,
and advocacy, etc.), building student success skills (e.g., note-taking, organization, time-
management, collaboration, etc.), and increasing student awareness of post-secondary options
and opportunities. Essentially, the AVID experience places a premium on building a college
readiness culture, insisting on rigor with support, and teaching students how to do school rather

                                                                                  PCSSD19-05273
       Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 4 of 12




                                                                                            Page 4




than focusing on any specific content area. As students become more proficient with their
notetaking, critical reading strategies, time management and organization skills, content
acquisition and mastery are accelerated and gaps in achievement are minimized.

        The following graphs illustrate the closing of several achievement gaps among more than
48,000 AVID graduates across the U.S.. The graphic below shows the virtual elimination of any
existing achievement gaps when looking at completion rates of college entrance requirements.




                                                                               PCSSD19-05274
       Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 5 of 12


                                                                                        Page 5




AVID students outperform non-AVID minority subgroups in terms of college enrollment.
Furthermore, the achievement gap between ethnic groups is nearly eliminated with only a four-
percentage point difference between White (72%) and Black (76%) students.




Breaking out groups by ethnicity and socioeconomic status provides further evidence of AVID’s
impact ensuring students of all backgrounds have the skills necessary to successfully navigate
the postsecondary environment and persist into the second year of college.




                                                                             PCSSD19-05275
        Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 6 of 12


                                                                                              Page 6




   •     To increase the number and proportion of African American and disadvantage students
         participating in extracurricular activities gifted programs and honors enriched and
         Advanced Placement courses
         AVID students, at the secondary level, are required to enroll in the most rigorous courses
appropriate for the student at any given time. Typically, that translates to eighth grade students
enrolling in Algebra and/or honors courses in any of the core areas. At the high school level,
AVID students enroll in AP, IB, or dual enrollment courses. Data from the AVID Center shows
that of the 50,500 AVID graduates last year, roughly 34,000 non-white, minority students took at
least one AP, IB, or dual enrollment course prior to graduating high school (AVID Center,
Electronic Database, 2019). A study conducted by the Fairfax County School District (2011)
found that among the graduates of 2009, ninety-four percent of AVID students as compared to
sixty-six percent of a matched sample, earned an advanced vs. standard diploma. AVID students
not only met the requirements for an advanced diploma, they did so frequently by enrolling in
advanced courses such as AP, IB, or dual enrollment.

   •   To reduce the number of discipline problems and classroom disruptions caused by all
       students regardless of race or background

        A study by Court & Janicki (2016) found that AVID students maintained satisfactory
citizenship as indicated by discipline referrals at rates equal to or lower than the general student
population. AVID students were referred for discipline less frequently than the students in the
comparison group and non-AVID students in general. This was the case at both middle schools
and high schools. Similar patterns between AVID and matched non-AVID students emerged
when the rates of student discipline referrals and suspensions were disaggregated by
demographic characteristics, such as ethnicity and socioeconomic status. Similarly, a study
conducted by the Wisconsin Center for the Advancement of Postsecondary Education
(WISCAPE), at the University of Wisconsin found that AVID students had fewer out-of-school

                                                                                   PCSSD19-05276
       Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 7 of 12


                                                                                             Page 7




suspensions than their counterparts. This effect was larger among low-income AVID students
and AVID students of color (Kolbe, T., Kinsley, P., Feldman, R., & Goldrick-Rab, S. (2018)).

   •   To increase student attendance and reduce suspensions and grade retentions for all
       students regardless of race or background

        That vast majority of studies looking at AVID’s impact on student attendance have found
that AVID students attend school at a significantly higher rate than those not exposed to AVID.
We believe these differences are a result of the social capital, trust, and relational capacity
established between AVID elective teachers and their students. Numerous studies have
documented the impact AVID has on student attendance and the associated benefits around
student achievement (Pugh, Jr. P. (2013); AVID/TOPS 2012-2013; AVID 2006-2007 Evaluation
Study: Clark County School District).

   •   The PCSSD shall continue its efforts to infuse multicultural instruction in all curriculum
       areas. All pieces of a school’s environment (instructional materials, lesson plans and
       lessons, library contents, bulletin boards, extracurricular activities, school assembly
       speaker programs, and food services) shall reflect the system's plan to multicultural
       education.

Now that Pulaski County has sent many of their teachers through the introductory AVID
trainings, as is appropriate for their first-year implementation, they are committed to training
teachers in the art of culturally relevant teaching (CRT). AVID’s training on this topic is
designed to allow teachers and leaders to work with their sites to conduct self-examination and
address issues of race, class, gender, sexual orientation, and accountability through a growth
mindset. This training provides a framework of effective methodologies that validate the cultures
of all students in the classroom and on the campus. Here are some examples of teacher
experiences using AVID’s CRT training in the classroom.

       “The AVID CRT training was incredibly powerful for me. As an English teacher,
       I began to seek literature, songs, and poetry from a variety of cultures to analyze
       in class, so all students could identify with the texts we investigated. Students
       were proud to share about elements of their culture that were brought up in the
       texts. CRT truly helped me understand my students in a new way, and it has
       made me a stronger teacher!”
                                     – Educator, James Bowie High School Arlington, TX.

       “CRT provides an opportunity for students to access rigorous content that is
       personal, local and relevant to their everyday lives and experiences.”
                                 – Educator, Woodlawn High School, Gwynn Oaks, MD.
AVID’s research-based CRT strategies will enhance the district’s curriculum and help
students make relevant learning connections to increase subject-matter

                                                                                PCSSD19-05277
        Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 8 of 12


                                                                                             Page 8




comprehension. The first set of teachers are scheduled to begin this training in April
2020.

Opinions Regarding PSCCD’s Implementation of AVID
         PCSSD has decided to partner with the AVID Center as part of a more comprehensive
plan to address concerns regarding persistent gaps in academic achievement, issuance of referrals
and suspensions, participation in rigorous courses (i.e., Algebra or honors in 8th grade, AP, IB, or
dual enrollment in high school), and attendance, between disaggregated subgroups of students.
AVID was selected as an integral part of the district’s overall Plan 2000 in part, because of its
strong research base, demonstrated effectiveness, and alignment with the immediate needs of the
district and surrounding community. Having reviewed the district’s plan and the specific goals
inherent therein, it is our opinion that there is more than sufficient alignment between the
goals and objectives of the PCSSD and the intent and what one could reasonably expect after
implementing the ACRS. We believe further that by implementing AVID with fidelity, evidence
of progress on several of the identified goals and objectives could be evident across the district
as soon as sites become “Certified”.
         PCSSD is in its first year of implementing AVID at all sixteen elementary schools, four
middle schools, and four high schools. Prior to making the decision to move forward with AVID,
principals and teachers from each of the campuses visited AVID showcase schools to see and
learn from those who have been implementing for some time. These experiences helped shape
the current implementation strategy and will prove invaluable in the coming months and years.
Based on AVID Center records, AVID has trained more than 200 PCSSD educators, including
all twenty-four building principals, at either an AVID Summer Institute (Summer, 2019) or
PATH training. AVID Center’s implementation protocol requires that first year implementers
send a team of four (including principal) for elementary schools and a team of eight (including
principal) for secondary schools to one of twelve Summer Institutes (SI). Given the number of
schools at each level coming on board, it was expected that the PCSSD would send one hundred
twenty-eight educators for training but in fact sent more than 200! Moreover, the majority of
these educators have attended more than one training as a strategy to accelerate their learning to
impact more students more quickly.
          Elementary and secondary schools implementing AVID are eligible to earn their
Certificate of Certification (documenting the site has met requirements demonstrating
implementation fidelity) at the end of their second year of implementation. This is based on Gene
Hall’s theory of Implementing Innovative Interventions (Hall, G., Loucks S., Rutherford W.,
Newlove B., 1975) which states, on average, it takes between one to three years to implement a
new intervention with fidelity. It takes from three to five years for it to be considered having
“routine use”, and between five to seven years for it to become institutionalized or embedded in
the culture of the school. On average, approximately 75% of all first-time eligible secondary
schools are certified by the AVID Center. This percentage is roughly 80% among first-time
eligible elementary sites. Most sites not meeting certification requirements after year two
become certified at the end of year three. We have visited with countless educators creating the
AVID experience on hundreds of elementary and secondary campuses around the world.

                                                                                  PCSSD19-05278
       Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 9 of 12


                                                                                           Page 9




There have been a handful of districts, at most, that have gone “All In” by implementing
AVID in every school in the district right from the start. The key to success is planning,
accountability, more planning, and commitment by the decision makers and leadership at the
district and site levels to provide ongoing support and professional learning. Given the
demonstrated commitment as evidenced by the multiple visits to showcase schools and training
of hundreds of teachers and administrators, it is our opinion and expectation, that each
implementing campus in the PCSSD will earn a certificate of Certification for meeting the
requirements of implementation fidelity as approved by the AVID Center.

Overall Summary Opinions
        The following are general observations, opinions, and suggested look-fors over the
next couple of years in terms of what one might expect to see as AVID is implemented with
higher levels of fidelity and more faculty are trained and using the WICOR strategies on a
regular basis.
        The PCSSD is fortunate to have a superintendent who has experienced AVID in his
former district and is now the champion of this effort. His understanding of the importance of
ensuring implementation fidelity, providing appropriate levels of professional learning, and
holding himself and the entire system accountable for its success is invaluable. The most
important component for ensuring a sustainable college readiness culture in a district is the
level of commitment on the part of district and site leadership.
        Another example of the district’s commitment to the success of this effort is the
offering of PATH trainings to be hosted right there in the district. PATH trainings are
professional learning opportunities, led by AVID trained staff developers, intended to teach
educators how to structure their lessons using inquiry-based techniques that require students
to collaborate, exercise their note taking, and challenge each other’s thinking. In this way,
instructional rigor is increased for all students while at the same time, students are using their
newly acquired success skills to engage and grapple with rigorous content. It is not common
practice for first year implementers to host PATH trainings and engage with this level of
commitment which is a very good sign for the district.
        As far as short term outcomes and expectations go, we would expect to see structural
changes in the system happening before significant changes in student behaviors and
academic outcomes. For example, classroom structures will become more open to
collaborative activity and students will rarely be seen sitting in rows working independently. At
the elementary level we would expect to see college banners on walls, students engaged with
one another working collaboratively on assignments, and consistent use of academic
language. At the secondary level, more and more sections of the AVID Elective class will
emerge as the first cohort of freshman progress through graduation. Increases in the number
of AP and/or dual enrollment course offerings will start to emerge along with more diversity
among those enrolling in them. By year two, attendance rates and discipline problems among
AVID students will increase and decrease, respectively. As more and more teachers are AVID
trained and using WICOR strategies during instruction, and student/teacher relationships are


                                                                                PCSSD19-05279
      Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 10 of 12




                                                                                          Page 10




more fully established, schoolwide attendance rates and behavior patterns will begin to mimic
those of the AVID elective students.
       It is our professional opinion, given the information currently available, that PCSSD
leadership and faculty are committing themselves and their efforts to establishing a solid
foundation for providing learning experiences that will support and challenge all students.
The close alignment between the goals and objectives of Plan 2000 and the expected outcomes
associated with implementing the ACRS increases our confidence in the district’s success.
While it is sometimes difficult to predict with certainty, which way a district or school might go
on their AVID journey, examples such as this increase the odds of getting it right,
exponentially.

Respectfully,




Dennis A. Johnston, Ph.D.
_______________________________                             January 27, 2020
Dennis A. Johnston, Ph.D.                                   Date
Senior Dir., Chief Research Officer




_____________________________________                       January 27, 2020
Wendell Brown, Ed.D.                                        Date
Senior Dir., Central Region




                                                                               PCSSD19-05280
       Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 11 of 12




                                                                                       Page 11




References

AVID. (2017). AVID senior data collection: AVID N (enrolled in first Fall) = 31,469 [Electronic
  Database].

AVID. (2018). AVID senior data collection: AVID N = 48,000, U.S. N = 3,212,000 [Electronic
  Database].

AVID. (2018). AVID senior data collection: AVID N = 46,000, U.S. N = 2,870,000 [Electronic
  Database].

AVID. (2019). AVID senior data collection [Electronic Database]

Buyse, E., Verschueren, K.,Verachtert, P., and Van Damme, J., "Predicting School Adjustment
   in Early Elementary School: Impact of Teacher‐Child Relationship Quality and Relational
   Classroom Climate," The Elementary School Journal 110, no. 2 (December 2009): 119-141.

Clark County School District (2007). AVID 2006-2007 Evaluation Study: Clark County School
    District, Las Vegas, Nevada.

Court, S., & Janicki, H., (2016). Advancement Via Individual Determination (AVID):
   Comprehensive Evaluation Report. Department of Planning, Innovation, and Accountability.
   Virginia Beach City Public Schools.

Fairfax County Public Schools, Department of Program Evaluation (2011). Advancement via
    Individual Determination Program: Year One Interim Evaluation Report SY2008-09

Hall G., Loucks S., Rutherford W., Newlove B. (1975). Levels of use of the innovation: a
   framework for analyzing innovation adoption. Journal of Teacher Education, Vol. 26, 52-56

Kolbe, T., Kinsley, P., Feldman, R., & Goldrick-Rab, S. (2018) From the (Academic) middle to
   the top: an evaluation of the AVID/TOPS college access program, Journal of Education for
   Students Placed at Risk (JESPAR), 23:4, 304-335, DOI: 10.1080/10824669.2018.1530114

Montoya, H. (2015). Albuquerque Public Schools: High School AVID Program Evaluation.
  2015. Office of Accountability and Reporting, Albuquerque Public Schools.

National Bureau of Economic Research (2018). Current Population Survey Supplement Files
   [Data File, Oct 2017]. Retrieved from http://www.nber.org/data/cps.html



                                                                              PCSSD19-05281
     Case 4:82-cv-00866-DPM Document 5658-1 Filed 07/10/20 Page 12 of 12

                                                                                                    Page 12




National Student Clearinghouse Research Center. (2018). Snapshot Report – First-Year
   Persistence and Retention. Retrieved from https://nscresearchcenter.org/snapshotreport33-
   first-year-persistence-and-retention/ (not shown, U.S. N = 2,988,685)

Pugh, Jr. P. (2013). Advancement via Individual Determination (AVID): A Look at GPA,
   Attendance and Motivation as Outcomes in a Program Evaluation. Journal of Cross-
   Disciplinary Perspectives in Education, 6(1), 46 – 55.

U.S. Department of Labor (2019, April). COLLEGE ENROLLMENT AND WORK ACTIVITY
   OF RECENT HIGH SCHOOL AND COLLEGE GRADUATES, News Release, Bureau of
   Labor Statistics. CPS October 2018 – Retrieved from
   https://www.bls.gov/news.release/pdf/hsgec.pdf

Wisconsin Center for the Advancement of Postsecondary Education (WISCAPE) (2013).
   AVID/TOPS 2012-2013 District Findings: Annual Report. University of Wisconsin –
   Madison.




                        AVID Center is a non-profit public benefit corporation under I.R.C. 501(c)(3).
                                             Tax Identification No. XX-XXXXXXX

                                                                                         PCSSD19-05282
